DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
In Claim 4, “(1) the measurement the maximal pressure…” should read “(1) the measurement of the maximal pressure…”.  
In Claim 8, “the dataset of pressure measurements referred to in claim 1 step a)” should have a comma following “claim 1”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 8, filed 03/25/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 8, filed 03/25/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 9, filed 03/25/2022, with respect to the objection of Claims 4, 8, 16, and 21 have been fully considered and are persuasive.  The objection of Claims 4, 8, 16, and 21 has been withdrawn. 
Applicant’s arguments, see page 9, filed 03/25/2022, with respect to the interpretation of the term mobile device in Claim 6 under 35 U.S.C. § 112(f) have been fully considered and are acknowledged. The examiner notes that all the examples given by the applicant’s specification in [00062], [0089], and [0118] are covered by the definition given in [0062] used in the interpretation under 35 U.S.C. §. 112(f).
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claims 1-21 under 35 U.S.C. § 101, the applicant has argued that Independent claims 1 and 16 recite a sensor, the raw data obtained with the sensor, and the application of that data to improve the diagnostic technology for SMA. The applicant cites Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017), in which the courts explained a method incorporating a particular configuration of sensors and a particular method of using the raw data from the sensors is sufficient to show a patent eligible improvement in existing technology. However, there are some key differences between the applicant’s amended claim and the exemplary claim of Thales. 
In Thales, the claims satisfy Step 1 of the 101 inquiry because “the navigation equations in the ‘159 patent are derived from [a] particular arrangement of sensors” (Thales Visionix Inc. v. United States, 850 F.3d 1343, 1348). This particular arrangement is crucial to the novelty of the claim as “this combination of sensor placement and calculation based on a different reference frame mitigates errors by eliminating inertial calculations with respect to the earth” (Thales Visionix Inc. v. United States, 850 F.3d 1343, 1348). Far from claiming the equations themselves, the claims seek to protect only the application of physics to the unconventional configuration of sensors as disclosed. As such, these claims are not directed to an abstract idea and thus the claims survive Alice step one (Thales Visionix Inc. v. United States, 850 F.3d 1343, 1349).
In contrast, the applicant has not included sufficient detail to provide a “particular configuration” of sensors. The limitation “one or more sensors in a mobile device” of the applicant’s amended Claim 1 does not explain how the sensors are configured within the mobile device, or in relation to each other, (even assuming there is more than one sensor, which there does not have to be). The configuration of the sensors within the mobile device or in relation to each other is not crucial to the novelty of this claim—even if it is argued that the inclusion of the sensors within the mobile device allows the method to be performed on a mobile device, the physical configuration of the sensors within the mobile device does not affect the method steps. Because the applicant’s claim does not explicitly recite plural sensors, much less a particular arrangement of said plural sensors, much less how the particular arrangement of said plural sensors contributes to the method steps or the novelty of the claim, the applicant’s claim does not recite “a particular configuration of sensors and a particular method of using the raw data from the sensors”, as Thales does (Thales Visionix Inc. v. United States, 850 F.3d 1343, 1349). Thus, there is still no explanation of how the invention is integrated into a practical application or how the additional elements amount to significantly more than abstract idea. The pressure sensor and the processor amount to mere data gathering steps and generic computer components, respectively.
The examiner also notes Thales recites the particular type of sensor in use. Even though the applicant’s claim recites obtaining a dataset of pressure measurements of individual finger strength, this does not explicitly mean that the sensors are pressure sensors and the dataset is directly obtained by sensing pressure with the pressure sensors. 
Applicant’s arguments with respect to the rejection of Claims 1-21 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A method of assessing spinal muscular atrophy…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of assessing spinal muscular atrophy, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, obtaining a dataset of pressure measurements of individual finger strength from the subject encompasses the user manually/mentally obtaining a dataset of pressure measurements of individual finger strength from the subject, e.g. visually or audibly. Similarly, determining at least one performance parameter from the dataset of pressure measurements of individual finger strength, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining at least one performance parameter from a dataset of pressure measurements of individual finger strength. Similarly, comparing the determined at least one performance parameter to a reference, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally comparing the performance parameter to a reference in the mind or on paper. Finally, assessing SMA, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally assessing SMA based on the comparison. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element(s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Using one or more sensors in a mobile device to obtain a dataset of pressure measurements does not add more than insignificant extra-solution activity to the judicial exception, as this limitation amounts to necessary data gathering and outputting. See MPEP 2106.05(g), particularly the mere data gathering example of assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis (PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012)).  Using a processor to perform the method steps does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited mere instructions to apply an exception using a generic processor cannot provide an inventive concept, and the insignificant extra-solution activity of mere data gathering to the judicial exception cannot amount to significantly more. The claim is not patent eligible. 
	
Claim 2 recites wherein said SMA is SMA1 (Werdnig-Hoffmann disease), SMA2 (Dubowitz disease), SMA3 (Kugelberg-Welander diseases) or SMA4. There are no elements that integrate the abstract idea of Claim 1 into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites wherein the at least one performance parameter is a parameter indicative for muscle hypotonia in an individual finger. As setting the at least one performance parameter to be a parameter indicative for muscle hypotonia in an individual finger can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 4 recites wherein the dataset of pressure measurements of the individual finger strength includes data from the group consisting of: (1) the measurement of the maximal pressure which can be exerted by a subject with an individual finger and (2) the subject’s capability of exerting pressure with an individual finger over time. As collecting the maximal pressure which can be exerted by a subject with an individual finger or the capability of exerting pressure with an individual finger over time can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 recites wherein the dataset includes data indicative of axial motor function and/or central motor function. As including data indicative of axial motor function and/or central motor function can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 6 recites wherein the mobile device is configured to carry out on the subject one or more force measurements. As wherein the mobile device is configured to carry out on the subject one or more force measurements is adding abstract idea functionality (a human could manually/mentally carry out force measurements) to a generic computer component, this claim recites a judicial exception. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 7 recites wherein the mobile device is a smartphone, smartwatch, wearable sensor, portable multimedia device, or tablet computer. There are no elements that integrate the abstract idea into a practical application (each type of mobile device can be considered a generic computer component), and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 8 recites wherein the reference is at least one performance parameter derived from a dataset of pressure measurements of the individual finger strength from the38Attorney Docket Nos.: 22734-0015 P34487-USsubject at a time point prior to the time point when the dataset of pressure measurements referred to in Claim 1, step a) has been obtained from the subject. As setting the reference to be at least one performance parameter derived from a dataset of pressure measurements of the individual finger strength from the38Attorney Docket Nos.: 22734-0015 P34487-USsubject at a time point prior to the time point when the dataset of pressure measurements referred to in Claim 1, step a) has been obtained from the subject can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites wherein a worsening between the determined at least one performance parameter and the reference is indicative for a subject with SMA. As determining a worsening between the determined at least one performance parameter and the reference is indicative for a subject with SMA can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 10 recites wherein the reference is at least one performance parameter derived from a dataset of pressure measurements of the individual finger strength obtained from a subject or group of subjects known to suffer from SMA. As setting the reference to be at least one performance parameter derived from a dataset of pressure measurements of the individual finger strength obtained from a subject or group of subjects known to suffer from SMA can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 11 recites wherein a determined performance parameter being essentially identical to the reference indicates a subject with SMA. As deciding a determined performance parameter being essentially identical to the reference indicates a subject with SMA can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 12 recites wherein the reference is at least one performance parameter derived from a dataset of pressure measurements of the individual finger strength obtained from a subject or group of subjects known not to suffer from SMA. As determining the reference to be at least one performance parameter derived from a dataset of pressure measurements of the individual finger strength obtained from a subject or group of subjects known not to suffer from SMA can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 13 recites wherein a determined at least one performance parameter being worse compared to the reference indicates a subject with SMA. As deciding a determined at least one performance parameter being worse compared to the reference indicates a subject with SMA can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method according to Claim 1. Nothing in the claim language precludes a user manually performing the method of Claim 1 in the mind.  The recited additional element (s) are using a mobile device comprising a processor, at least one pressure sensor, a database and a non-transitory computer-readable medium having embodied thereon computer-executable instructions to perform the abstract idea. The processor, database, and non-transitory computer-readable medium are all recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The pressure sensor does not add more than insignificant extra-solution activity to the judicial exception, as it is incidental to the primary process and is merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). There are no inventive concepts recited because the purpose of the claim is a commonly known concept. The claim is not patent eligible. 
	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method according to Claim 1. Nothing in the claim language precludes a user manually performing the method of Claim 1 in the mind.  The recited additional element (s) are a mobile device having at least one pressure sensor, a remote device operatively linked to the mobile device, a processor, a database and a non-transitory computer-readable medium having embodied thereon computer-executable instructions to perform the abstract idea. The mobile device, remote device, processor, database and non-transitory computer-readable medium are all recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The pressure sensor does not add more than insignificant extra-solution activity to the judicial exception, as it is incidental to the primary process and is merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). There are no inventive concepts recited because the purpose of the claim is a commonly known concept. The claim is not patent eligible. 

	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A method of assessing spinal muscular atrophy…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of a method of assessing spinal muscular atrophy, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, collecting with a pressure sensor in a mobile device pressure measurements corresponding to a predetermined activity performed by the subject encompasses the user manually/mentally collecting with pressure measurements corresponding to a predetermined activity performed by the subject, e.g. by visually looking at read-outs from a pressure sensor in a mobile device. Similarly, forming a dataset from the collected pressure measurements, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally forming a dataset from the collected pressure measurements, e.g. with pen and paper. Similarly, determining from the dataset a performance parameter of individual finger strength of the subject, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining from the dataset a performance parameter of individual finger strength of the subject. Similarly, comparing the determined performance parameter to a reference, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally comparing the determined performance parameter to a reference. Finally, assessing SMA, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally assessing SMA based on the comparison. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Using a pressure sensor in a mobile device to collect pressure measurements corresponding to a predetermined activity performed by the subject does not add more than insignificant extra-solution activity to the judicial exception, as this limitation amounts to necessary data gathering and outputting. See MPEP 2106.05(g), particularly the mere data gathering example of assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis (PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012)).  Using a processor in a mobile device to perform the method steps does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited mere instructions to apply an exception using a generic processor cannot provide an inventive concept, and the insignificant extra-solution activity of mere data gathering to the judicial exception cannot amount to significantly more. The claim is not patent eligible.	
Claim 17 recites wherein the predetermined activity corresponds to finger pressure exerted by the subject on a touchscreen of the mobile device and read by a pressure sensor included in the mobile device. As setting the predetermined activity to correspond to finger pressure exerted by the subject on a touchscreen of the mobile device and read by a pressure sensor included in the mobile device can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 18 recites wherein the mobile device is a smartphone, smartwatch, wearable sensor, portable multimedia device, or tablet computer. There are no elements that integrate the abstract idea into a practical application (each type of mobile device can be considered a generic computer component), and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 19 recites wherein the mobile device has a display configured to produce images that guide the subject in collecting the pressure measurements. As producing images that guide the subject in collecting the pressure measurements can be performed in the mind or with pen and paper, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 20 recites wherein the images are selected from the group consisting of: ring-a-bell, carry-the-egg, squeeze-a-shape and draw-a-shape. As selecting from the group consisting of: ring-a-bell, carry-the-egg, squeeze-a-shape and draw-a-shape can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 21 recites wherein the dataset includes data on the maximal pressure which can be exerted by a subject with an individual finger or the capability of exerting pressure with an individual finger over time. As including data on the maximal pressure which can be exerted by a subject with an individual finger or the capability of exerting pressure with an individual finger over time can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-9, 12-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parvaneh et al (US 2018/0126219 Al, hereinafter Parvaneh) in view of Non-Patent Literature (NPL) to Merlini et al (“Reliability of Hand-Held Dynamometry in Spinal Muscular Atrophy”, cited in applicant 08/28/2020 IDS, hereinafter Merlini).
Regarding Claim 1, Parvaneh discloses a method of assessing a neurodegenerative disease in a subject, the method comprising: 
a) using one or more sensors in a mobile device (Element 102, Fig. 1; “the computing device 102 can include an array of pressure sensors”, [0035]) to obtain a dataset of pressure measurements of individual finger strength from the subject (“The signals from the array of pressure sensors can be used to calculate the pressure being applied by each finger 110”, [0035]; also [0027]-[0028], [0030], [0034]); 
b) using a processor to determine at least one performance parameter from the dataset of pressure measurements of individual finger strength (“These pressure values can be used to calculate different metrics indicative of a condition of the user”, [0035]); and 
c) using the processor to compare the determined at least one performance parameter to a reference (“One or more metrics derived from the pressure values can be compared to a static or dynamic threshold”, [0036]; also [0030], [0043], and [0050]); and 
d) assessing a neurodegenerative disease (“The fatigue score can provide insight into the progress of certain disease such as Parkinson's disease,”, [0031]).
Parvaneh discloses the claimed invention except for expressly disclosing a method of assessing spinal muscular atrophy (SMA) in a subject, and
d) assessing SMA.  
However, Merlini teaches the connection between muscle strength of clinically important muscle groups and evaluating SMA based off comparison of the strength of those muscle groups with those in the normal population (page 64). Furthermore, Parvaneh teaches declining handgrip strength can be indicative of mortality and other diseases ([0035], [0043]), and presents the disease specific application in [0045] in a general sense. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parvaneh, with the substitution of assessing SMA for the neurodegenerative disease. 
Regarding Claim 2, modified Parveneh discloses the method of claim 1. Modified Parveneh discloses the claimed invention except for expressly disclosing wherein said SMA is SMA1 (Werdnig-Hoffmann disease), SMA2 (Dubowitz disease), SMA3 (Kugelberg-Welander diseases) or SMA4. However, Merlini teaches their experiment to be done on people with SMA2 and SMA3 (“Among them, 21…had type II, and 12…had type III SMA”, page 66). Merlini also teaches the existence of SMA1 (page 64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to designate SMA2 or SMA3 as the SMA being assessed, because these types are part of what is disclosed to be correlated to clinically important muscle groups strengths.
Regarding Claim 3, modified Parvaneh discloses the method of claim 1, wherein the at least one performance parameter is a parameter indicative for muscle hypotonia in an individual finger (“The metrics can include… strength of individual fingers…[or] fatigue score”, [0035]).
Regarding Claim 4, modified Parvaneh discloses the method of claim 1, wherein the dataset of pressure measurements of the individual finger strength includes data from the group consisting of: (1) the measurement the maximal pressure which can be exerted by a subject with an individual finger (Element 306, Fig. 3; “maximum pressure…”, [0047]) and (2) the subject's capability of exerting pressure with an individual finger over time (Element 302, Fig. 3; “time to peak pressure for…each finger”, [0035]).  
Regarding Claim 6, modified Parvaneh discloses the method of claim 1, wherein the mobile device (Element 102, Fig. 1) is configured to carry out on the subject one or more force measurements (“The portable electronic device can include one or more pressure sensors”, [0027]; pressure sensors can carry out force measurements).  
Regarding Claim 7, modified Parvaneh discloses the method of claim 6, wherein the mobile device is (“The portable electronic device may be…”, [0027]) a smartphone (“…a cell phone…”, [0027]), smartwatch, wearable sensor, portable multimedia device (“…media player…”, [0027]) or tablet computer (“…tablet computer…”, [0027]).  
Regarding Claim 8, modified Parvaneh discloses the method of claim 1, wherein the reference is at least one performance parameter derived from a dataset of pressure measurements of the individual finger strength from the subject at a time point prior to the time point when the dataset of pressure measurements referred to in claim 1 step a) has been obtained from the subject (“compare the metrics to the results of previous handgrip strength assessments”, [0035]; also [0032] and [0036]).  
Regarding Claim 9, modified Parvaneh discloses the method of claim 8, wherein a worsening between the determined at least one performance parameter and the reference (“the user can be notified when their maximum grip pressure exerted during a particular exercise has declined below a threshold or outside of a tolerance of a previously recorded maximum pressure”, [0043]) is indicative for a subject with SMA (“Such a notification can be useful because the decline in maximum grip pressure can be an early indicator of a negative health condition”, [0043]; this negative health condition can be SMA, via the Claim 1 modification).  
Regarding Claim 12, modified Parvaneh teaches the method of claim 1. Modified Parvaneh discloses the claimed invention except for expressly disclosing wherein the reference is at least one performance parameter derived from a dataset of pressure measurements of the individual finger strength obtained from a subject or group of subjects known not to suffer from SMA.  However, Merlini teaches wherein the reference is at least one performance parameter (“strength”) derived from a dataset of measurements from clinically important muscle groups from a group of subjects known not to suffer SMA (“compared with those in the normal population”, page 64, 2nd column, first full paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Parvaneh, with the reference of Merlini, because all the claimed methods were known in the prior art and one skilled in the art could have combined the methods as claimed with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 13, modified Parvaneh discloses the method of claim 12, wherein a determined at least one performance parameter being worse compared to the reference indicates a subject with SMA (“A declining trend for the time 302 to maximum pressure 306 and the maximum pressure 306 can be indicative of mortality and/or other medical conditions that may require medical treatment.”, [0047]; the medical condition can be SMA via the claim 1 modification).  
Regarding Claim 14, modified Parvaneh discloses a mobile device (Element 102, Fig. 1) comprising a processor ([0009]), at least one pressure sensor (“the computing device 102 can include an array of pressure sensors”, [0035]), a database (“"Database" as used herein also refers to conventional databases that may reside locally”, [0016]) and a non-transitory computer-readable medium having embodied thereon computer-executable instructions, which when executed cause the mobile device to perform the method ([0008] and Fig. 5; to perform the method, the mobile device must have a non-transitory computer-readable medium having embodied thereon computer-executable instructions, which when executed cause the mobile device to perform the method ) according to claim 1 (See Claim 1 modification).  
Regarding Claim 15, modified Parvaneh discloses a system, comprising: 
a mobile device (Element 102, Fig. 1) having at least one pressure sensor (“the computing device 102 can include an array of pressure sensors”, [0035]); and 
a remote device (Element 216, Fig. 2) operatively linked to the mobile device (See Fig. 2, Element 16 is operatively linked to element 202, which is also the mobile device), the remote device having a processor (“The analytics server 216 can process…”, [0044]; this means the server must have a processor), a database (“The analytics server 216 can …store analytics data”, [0044]) and a non-transitory computer-readable medium having embodied thereon computer-executable instructions which when executed cause the mobile device to perform (“A non-transitory computer-readable medium configured to store instructions that when executed by one or more processors of a computing device, cause the one or more processors to perform steps”, Claim 12) the method according to claim 1 (See Claim 1 modification).  
Regarding Claim 16, Parvaneh discloses a method, the method comprising: 
a) collecting with a pressure sensor in a mobile device Element 102, Fig. 1; “the computing device 102 can include an array of pressure sensors”, [0035]) pressure measurements corresponding to a predetermined activity performed by the subject (handgrip strength assessment exercises, [0030], [0033], [0041], [0043], [0047]); 
b) forming a dataset from the collected pressure measurements (“The signals from the array of pressure sensors can be used to calculate the pressure being applied by each finger 110”, [0035]; also [0027]-[0028], [0030], [0034]; each pressure from each finger taken as a whole would collectively make a dataset); 
c) using the processor of the mobile device to determine from the dataset a performance parameter of individual finger strength of the subject (“These pressure values can be used to calculate different metrics indicative of a condition of the user”, [0035]);
 d) using the processor of the mobile device to compare the determined performance parameter to a reference (“One or more metrics derived from the pressure values can be compared to a static or dynamic threshold”, [0036]; also [0030], [0043], and [0050]); and 
e) assessing a neurodegenerative disease of the subject (“The fatigue score can provide insight into the progress of certain disease such as Parkinson's disease,”, [0031]).  
Parvaneh discloses the claimed invention except for expressly disclosing wherein the method is a method of assessing spinal muscular atrophy (SMA) in a subject, and 
e) assessing SMA of the subject.  
However, Merlini teaches the connection between muscle strength of clinically important muscle groups and evaluating SMA based off comparison of the strength of those muscle groups with those in the normal population (page 64). Furthermore, Parvaneh teaches declining handgrip strength can be indicative of mortality and other diseases ([0035], [0043]), and presents the disease specific application in [0045] in a general sense. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parvaneh, with the substitution of assessing SMA for the neurodegenerative disease. 
Regarding Claim 17, Parvaneh discloses the method of claim 16, wherein the predetermined activity corresponds to finger pressure exerted by the subject (Element 304, Fig. 3; “The pressure 304 can be exerted during an exercise…”, [0047]) on a touchscreen of the mobile device (Figs. 1A and 1B) and read by a pressure sensor included in the mobile device (Fig. 3 can be performed on the device in Fig. 1 ([0047]) which has a touchscreen (Figs. 1A and 1B) and a pressure sensor ([0035])).  
Regarding Claim 18, modified Parvaneh discloses the method of claim 16, wherein the mobile device is (“The portable electronic device may be…”, [0027]) a smartphone (“…a cell phone…”, [0027]), smartwatch, wearable sensor, portable multimedia device (“…media player…”, [0027]) or tablet computer (“…tablet computer…”, [0027]).  
Regarding Claim 21, modified Parvaneh discloses the method of claim 16, wherein the dataset includes data on the maximal pressure which can be exerted by a subject with an individual finger (Element 306, Fig. 3; “maximum pressure…”, [0047]) or the capability of exerting pressure with an individual finger over time (Element 302, Fig. 3; “time to peak pressure for…each finger”, [0035]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parveneh in view of Merlini, and further in view of Sing et al (US 2008/0286267 Al, hereinafter Sing).
Regarding Claim 5, modified Parveneh discloses the method of claim 1. Modified Parveneh discloses the claimed invention except for expressly disclosing wherein the dataset includes data indicative of axial motor function and/or central motor function.  However, Sing teaches that speech impairment (which is related to central motor function) is a symptom of Kennedy syndrome, which is a type of spinal muscular atrophy (“Features of this type may include weakness of muscles in the tongue and face, difficulty swallowing, speech impairment…”, [0096]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Parveneh, by also collecting data indicative of central motor function such as speech to assist in the diagnosis of SMA.

Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parveneh in view of Merlini, and further in view of Baker et al (US 2019/0200915 A1, hereinafter Baker).
Regarding Claim 10, modified Parveneh discloses the method of claim 1. Modified Parveneh discloses the claimed invention except for expressly disclosing wherein the reference is at least one performance parameter derived from a dataset of pressure measurements of the individual finger strength obtained from a subject or group of subjects known to suffer from SMA. However, Baker teaches wherein the reference is at least one performance parameter (“such a discriminator may be a value for the parameter…”, [0309]) derived from a dataset of measurements obtained from a group known to suffer from a movement disorder of interest being assessed (“…which is indicative for subjects with cognition and movement disorders or diseases”, [0310]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parveneh, to wherein the reference is at least one parameter derived from measurements obtained from a group known to suffer from the disease being assessed (in this case, SMA), because all the claimed methods  were known in the prior art and one skilled in the art could have combined the methods as claimed with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 11, modified Parveneh discloses the method of claim 10. Modified Parveneh discloses the claimed invention except for expressly disclosing wherein a determined performance parameter being essentially identical to the reference indicates a subject with SMA. However, Baker teaches wherein a determined performance parameter being essentially identical to the reference indicates a subject with the movement disease of interest (“If the determined parameter from the subject is identical to the reference…the subject can be identified as suffering from a cognition and movement disease or disorder in such a case”, [0310]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Parveneh, with the identical parameters indicating a subject with the disease of interest (in this case, SMA), because all the claimed methods  were known in the prior art and one skilled in the art could have combined the methods as claimed with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 19, modified Parvaneh discloses the method of claim 16, wherein the mobile device has a display (Element 106, Fig. 1) configured to produce images (“Furthermore, a graphical user interface (GUI) of the portable computing device can be used to provide images”, [0031]). Modified Parvaneh discloses the claimed invention except for expressly disclosing wherein the images guide the subject in collecting the pressure measurements. However, Baker teaches a mobile device (Fig. 2B) comprising a display configured to produce images that guide the subject in collecting the measurements (Fig 2B shows a display producing an image of an apple that helps guide the subject in a “squeeze-a-shape” test). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parvaneh, with the images of Baker, because this allows the user to perform the test and receive a diagnosis and/or therapy recommendations without the need to consult a medical practitioner first, as taught by Baker ([0333]).
Regarding Claim 20, modified Parveneh discloses the method of claim 19. Modified Parveneh discloses the claimed invention except for expressly disclosing wherein the images are selected from the group consisting of: ring-a-bell, carry-the-egg, squeeze-a-shape and draw-a-shape. However, Baker teaches wherein the images comprise squeeze-a-shape (Figs, 2A-3D) and draw-a-shape (Figs. 1A-1D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Parveneh, with the squeeze-a-shape and draw-a-shape images of Baker, because this allows the user to perform the test and receive a diagnosis and/or therapy recommendations without the need to consult a medical practitioner first, as taught by Baker ([0333]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the Non-Patent Literature (NPL) to Koch et al (“Upper Extremity Strength and Function in Children With Spinal Muscular Atrophy Type II”), which discloses the measurement of finger strength (“Distal strength measurements were recorded for…finger flexion and extension”, Fig. 3 caption) for the assessment of SMA.
See the Non-Patent Literature (NPL) to Werlauff et al (“Change in muscle strength over time in spinal muscular atrophy types II and III. A long-term follow-up study”), which discloses the measurement of finger strength (“Muscle strength was assessed by…finger flexion”, Section 2: Materials and methods) for the purposes of assessing SMA.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791